United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 10-1469 &
10-1688
Issued: May 6, 2011

Case Submitted on the Record

DECISION AND ORDER IN DOCKET NO. 10-1469 AND
DISMISSING APPEAL IN DOCKET NO. 10-1688
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 6, 2010 appellant, through her representative, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs dated November 20, 2009. The
Board docketed the appeal as No. 10-1469. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2

1
2

5 U.S.C. § 8101 et seq.

On July 8, 2010 appellant, through her representative, filed a timely appeal from a nonmerit decision of the
Office dated May 17, 2010 denying her reconsideration request of the November 20, 2009 merit decision. The
Board docketed the appeal as No. 10-1688. The Board finds this decision is null and void. Following the docketing
of an appeal with the Board, the Office does not retain jurisdiction to render a further decision regarding a case on
appeal until after the Board relinquishes its jurisdiction. Any decision rendered by the Office on the same issues for
which an appeal is filed is null and void. Jacqueline S. Harris, 54 ECAB 139 (2002); Douglas E. Billings, 41
ECAB 880 (1990). Accordingly, the appeal docketed as No. 10-1688 is dismissed for lack of jurisdiction and the
May 17, 2010 decision is declared null and void.

ISSUE
The issue is whether the Office properly terminated appellant’s compensation for wageloss and medical benefits effective September 17, 2008.
On appeal appellant’s counsel contends that the Office erred in the selection of and the
issues presented to the impartial medical examiner and erred in terminating appellant’s
compensation and medical benefits.
FACTUAL HISTORY
On August 19, 2006 appellant, then a 20-year-old casual carrier,3 filed a traumatic injury
claim alleging that on August 1, 2006 she sustained a dog bite to her right thigh area. The Office
accepted the claim for right thigh dog bite, open wound of the hip and thigh and right
ecchymosis, which was expanded to include lumbar back sprain and lumbosacral neuritis or
radiculitis. By letter dated March 15, 2007, it placed appellant on the periodic rolls for
temporary total disability.
In a March 28, 2007 report, Dr. Jeff Pan, a treating neurosurgeon, reported the history
that appellant sustained low back injuries as a result of being attacked by people at work. He
reported that appellant had recently undergone a lumbar discogram. A physical examination
revealed appellant continued to have significant axial low back pain and right lower extremity
numbness and pain and that her pain was “progressively getting worse since the work-related
incident.” Appellant showed pain at L4-L5 on deep palpation with no Babinski’s or Hoffman’s
signs. Based on her failure to respond to conservative measures and the worsening of her back
pain, Dr. Pan recommended L4-L5 and L5-S1 transforaminal lumbar interbody fusion with
instrumentation.
Dr. Pan, in a June 29, 2007 report, related that appellant continued to have difficulty
ambulating as a result of the back pain from her work-related injury. He noted that appellant had
decided to proceed with the surgery and, by form dated July 3, 2007, submitted to the Office an
authorization request for the surgery.
On July 10, 2007 Dr. Paul I. Rubinfeld, a Board-certified orthopedic surgeon, was asked
by the Office to conduct a second opinion examination. He reviewed the medical evidence,
statement of accepted facts and, after conducting a physical examination, diagnosed lumbar
sprain and right thigh dog bite. Dr. Rubinfeld opined that appellant continued to suffer from
mild residuals of the lumbar sprain but that no further medical treatment was required. He
concluded that appellant was disabled from performing her date-of-injury job, but was able to
work full time with restrictions. Lastly, Dr. Rubinfeld concluded spinal surgery was not
appropriate for appellant as there was no specific lesion on the magnetic resonance imaging
(MRI) scan that could be surgically treated. Appellant’s lumbar condition was expected to
resolve over time. In an attached work capacity evaluation (Form OWCP-5c), Dr. Rubinfeld
noted diagnoses of lumbosacral sprain, lumbosacral neuritis, radiculitis, right thigh dog bite and
ecchymosis. He indicated that the work restrictions would last four months.
3

Appellant’s appointment as a casual worker ended as of November 25, 2006.

2

On October 11, 2007 Dr. Pan noted that appellant was currently unemployed due to her
employment injury when she was bit by a pit bull on her right leg and had trouble performing her
activities of daily life. Diagnoses included lumbar degenerative disc disease, L4-L5 lumbar
herniated disc and lumbar spondylosis. Palpation of the back showed mild-to-moderate pain
over the L4-L5 right facet joint region. Dr. Pan reviewed a March 23, 2007 discogram which
showed concordant and severe L4-L5 and L5-S1 discogenic pain with L5-S1 disc disruption. He
determined, based on the history of presentation, physical examination and radiographic
examinations, within a reasonable degree of medical probability, that appellant’s “low back
injury is directly related to the injury she sustained at her job while protecting herself from the
vicious dog on August 1, 2006.” Dr. Pan again recommended lumbar surgery.
On October 23, 2007 the Office referred appellant to Dr. James A. Charles, a Boardcertified neurologist and clinical neurophysiologist, to resolve the conflict in the medical opinion
evidence between Dr. Pan, her treating physician, and Dr. Rubinfeld, a Board-certified second
opinion physician, on her diagnosis and whether surgery was necessary. The referral form to
Dr. Charles noted the reason for the examination as “causal relationship,” “continuing
disability,” and “need for surgery.” By letter of the same date to appellant, the Office advised
her of the independent medical examination on the following issues: “Your diagnosis: The
necessity of surgery for treatment of the accepted, work-related condition. Whether a causal
relationship exists between your condition and the accepted work injury. Whether there is
continuing disability due to the accepted work injury.”
In his November 26, 2007 report, Dr. Charles noted the employment injury history and
found, upon physical examination, that the lumbar spine showed marked tenderness on very light
touch, antalgic gait due to back pain, that she was dragging her right leg and was unable to walk
on right toes or heel. A motor examination showed marked right lower extremity muscle
weakness of every muscle group but with no atrophy. He found this to be in a nonneuroanatomic
distribution. Dr. Charles also noted that the sensory examination revealed decreased pin and
temperature in the entire right lower limb from the groin down to the right toes which he found
to be completely nonphysiological. In concluding, he opined that appellant’s history,
examination and records were consistent with a low back sprain with severe functional
embellishment and a dog bite to the right lateral thigh without neurological injury to the
peripheral or central nervous system. Dr. Charles related that while a lumbar MRI scan reported
an L4-L5 left asymptomatic disc herniation, it was not employment related and had no evidence
of nerve root compression. In support of this conclusion, he noted that this condition occurs in
about 20 percent of the population and is not unusual in patients with a history of obesity.
Dr. Charles stated that appellant’s right lower limb weakness and numbness were not due to her
L4-L5 disc herniation. He opined that appellant required no further testing or medical treatment
as there was no evidence of any neurological disability of appellant’s peripheral or central
nervous system. Dr. Charles also opined that appellant was not a candidate for any type of low
back surgery. He found that appellant could work at any job without restriction as there was no
neurological injury.
On December 22, 2007 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
Office medical adviser, reviewed the medical records including Dr. Charles’ November 26, 2007
report. He agreed with Dr. Charles that severe pain to light touch is one of the Waddell signs of
exaggeration and magnification. He also noted that appellant complained of sensory loss that did

3

not follow an anatomic distribution. This was nonphysiologic and would not represent an
explainable anatomic neurologic abnormality. This he found to be also reflective of
exaggeration and magnification. He recommended, consistent with Dr. Charles’ conclusion, that
the injury-related conditions had resolved and further opined that appellant did not require back
surgery as the epidural injections were not successful. He found appellant capable of working at
full active duty.
In a February 8, 2008 report, Dr. Pan reviewed Dr. Charles’ report and noted his
disagreement with the finding that appellant sustained no peripheral or central nervous system
injury as a result of the dog bite. He noted that appellant had no disability or back pain
complaints prior to the injury and was now completely disabled due to the low back pain.
Dr. Pan also disagreed with Dr. Charles’ opinion that appellant was malingering as appellant was
referred for a discogram and refused to have back surgery. He recommended appellant be seen
by a neurosurgeon or orthopedic surgeon specializing in spinal surgery and disorder rather than a
neurologist. Neurologists, according to Dr. Pan, were not qualified to make any determination
on the issue of whether appellant is a candidate for back surgery.
On April 6, 2008 Dr. Berman stated that the decision on whether back surgery is
appropriate is properly made by a neurologist, neurosurgeon or orthopedic surgeon and that the
mechanism of appellant’s thigh injury as a result of the dog bite would not have caused a lumbar
spine herniated disc. Dr. Berman noted that leg pain and numbness does not usually happen in
cases of herniated disc disease without a fairly long period of back pain. Lastly, he stated that
the examination Dr. Charles conducted showed symptom exaggeration and magnification and
nonphysiologic findings. The Office medical adviser also stated that obesity and smokers have
less optimal results following lumbar spine surgery.
On April 17, 2008 the Office issued a proposed notice to terminate appellant’s
compensation benefits. It found the weight of the evidence rested with the opinion of
Dr. Charles, the impartial medical specialist.
In a May 12, 2008 letter, appellant’s counsel disagreed with the proposal to terminate
appellant’s compensation and submitted an April 29, 2008 report from Dr. Eric D. Freeman, an
osteopath. He also noted that Dr. Charles was selected to resolve the conflict in the medical
opinion evidence only on the issue of whether surgery was necessary and not on whether
appellant continued to have any residuals from her accepted employment injuries. Appellant
also stated that the Office medical adviser incorrectly related that she was a smoker.
In a September 8, 2008 supplemental report, Dr. Charles clarified that appellant’s
smoking history was irrelevant to her dog bite and the issue of whether she had any continuing
neurological conditions. His examination, appellant’s history and review of the records were
“consistent with a low back sprain with severe functional embellishment.” There was no clinical
evidence supportive of any neurological disability of her peripheral or central nervous system.
Appellant was capable of performing her date-of-injury job with no restrictions as there was no
neurological injury.
By decision dated September 17, 2008, the Office finalized the termination of appellant’s
compensation benefits effective that day.

4

In a September 23, 2008 letter, appellant’s counsel requested an oral hearing before an
Office hearing representative, which was held on January 13, 2009.
By decision dated April 7, 2009, the Office hearing representative affirmed the
termination of compensation benefits. She found the weight of the evidence rested with the
opinion of Dr. Charles, the impartial medical specialist, who found appellant had no disability or
residuals due to her accepted employment injuries.
On August 17, 2009 appellant’s counsel requested reconsideration and submitted medical
evidence in support of her request.
In an October 29, 2009 report, Dr. Adam Lipson reported seeing appellant for her low
back pain which radiated into her right leg. He reported that appellant sustained an employment
injury in August 2006 when she “was attacked by the people on Property Investment New
Jersey” while working as a mail carrier.
By decision dated November 20, 2009, the Office denied modification.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
Section 8123 of the Act provides in pertinent part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination. It is also further
established that when a case is referred to an impartial medical specialist for the purpose of

4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

7

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

5

resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on
proper factual and medical background, must be given special weight.9
ANALYSIS
The Office accepted appellant’s claim for right thigh dog bite, open wound of the hip and
thigh, right ecchymosis, lumbar back sprain and lumbosacral neuritis or radiculitis. It
determined that the record contained a conflict in medical opinion on the issue of her diagnosis
and whether surgery was necessary and referred her to Dr. Charles for an impartial medical
examination. The Office terminated appellant’s compensation by decision dated April 17, 2008
based on its finding that Dr. Charles’ opinion represented the weight of the medical evidence and
established that she had no further employment-related condition or disability. The Board finds
that the Office properly terminated appellant’s compensation and medical benefits.
The Office determined that a conflict existed between Dr. Rubinfeld, who provided a
second opinion examination and found appellant required no further medical treatment and could
work full time with restrictions that would last only four months, and Dr. Pan, appellant’s
attending physician, who in his various reports consistently stated that appellant continued to
have residuals of the injuries sustained as a result of her employment injury. At the time of the
Office’s referral to Dr. Charles, the conflict in the medical evidence was identified as to causal
relationship, continuing disability and need for surgery.
The impartial medical examiner was asked to resolve the conflict on those three bases:
causal relationship, continuing disability and the need for surgery. By report dated
November 26, 2007, Dr. Charles evaluated appellant, reviewed the medical evidence of record
and conducted a physical examination. He noted particularly that muscle atrophy and decreased
sensory examination were symptomatic of exaggeration. Dr. Charles diagnosed low back sprain
with severe functional embellishment and a dog bite to the right lateral thigh without
neurological injury to the peripheral or central nervous system by history and examination. He
recognized the L4-L5 slight disc herniation but explained why it was not due to work factors.
Dr. Charles opined that the proposed surgery was not appropriate for appellant. He concluded
that her accepted employment conditions arising from a dog bite to the right thigh had resolved
and appellant could return to work without restrictions.
The Board finds that Dr. Charles thoroughly evaluated the medical evidence or record
and his findings are supported by physical findings. Dr. Charles provided a reasoned opinion
based on a complete background on the issues presented. His opinion is entitled to special
weight and represents the weight of the evidence in this case. Accordingly, the Office met its
burden of proof to terminate appellant’s compensation benefits.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation and authorization for medical benefits effective September 17, 2008.
9

R.C., 53 ECAB 238, 241 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 17, 2010 and November 20, 2009 are affirmed.
Issued: May 6, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

